Interim Decision #1631

11UTTER

OF ROWLAND

In Deportation Proceedings
A.-13452279
Decided by Board August 17, 1906
Notwithstanding British Honduras is a colony of Great Britain, a native of
British Honduras is statutorily ineligible for adjustment of status under
section 245 of the Immigration and Nationality' Act, as amended, clines a

native of any country of the Western Hemisphere, whether the country is
independent or not, is precluded from the benefits of such relief by the
provisions of section 245(c) of the Act, as amended by P.L. 89-236.
08.1.1iGE •

Order: Act of 11352—Section 241(a) (2) [8 U.S.C. 1251(a) (2)1—Nonimmigrant—Remained longer.

The special inquiry officer certified his order granting respondent's
applications for adjustment of status and waiver of excludability.
The Service has appealed the grant of both applications. We find
respondent ineligible for adjustment of status. Proceedings will be
reopened.
Respondent, a 46-year-old married male, is a native and citizen of
British Honduras_ His &portability is clear He entered the
United States as a visitor on December 16, 1961 and after February
21, 1965 remained without authorization.
Respondent, married to a United States citizen, applied for adjustment of status on April 8, 1965 under section 245 of the Act. The
issue is whether language in section 245(c) barring relief to "a
native of any country of the Western Hemisphere" (emphasis
added) includes a native of British Honduras, which is ,a colony of
Great Britain.
Section 245 of the Act, when respondent filed for relief, made ineligible "any alien who is a native of any country contiguous to the
United States, or of any adjacent islands * * *." British Honduras
is neither contiguous to the United States nor in the category of an
island adjacent to the United States (Matter of Cadle, 10 I. It N.
768

Interim Decision 4t16:31
Dec. 40). Thus, insofar as nativity is concerned, the respondent was
eligible for relief at the time his application was filed. However, by
the time his application was decided, the section had been amended
to make ineligible, natives of "any country of the Western hemisphere or of any adjacent island named in section 101(b) (5) [of the
Act]." His application must be decided under the amended law.
(Matter of George, Int. 'Dec. No. 1588. But see H. R. 12596, 89th
Cong. 2d Sess.)
In Matter of George, supra, the Board ruled that natives of British Guiana and Spanish Honduras were natives of a Western Hemisphere country and were therefore ineligible for relief under the
amended section.' The issue as to whether a colony was included in
the word country was not specifically raised or discussed. Here, the
special inquiry officer found that the word "country" in the amended
section is ambiguous since it can refer to an independent country
alone or to both an independent country and a colony. He made an
exhaustive review of the legislative history concerning the amending
of section 245 and concluded that the word "country" meant an independent country and therefore did not include a colony.
In reaching the conclusion that natives of colonies are eligible for
relief, the special inquiry officer was influenced greatly by the manner in which the amendment to section 245 reached its final form.
Originally the amendment made ineligible an alien "of the class
described in section 101(a) (27) (A) of the Act" (one "born in any
independent foreign country of the Western Hemisphere"). This
iersion made no reference to nationals of adjacent islands. In lieu
of it Representative Poff offered an amendment which would include
nationals of adjacent islands. His amendment also struck the reference to section 101(a) (27) (A) referring to a native of an independent country and replaced it with the reference to a native of "any
country" now found in the Act. In his discussion, Mr. Poff stated
that the language of the original amendment would make ineligible
nationals of "independent nations" and that he wanted to include
nationals of the adjacent islands (111 Cong. Rec. 20995 (daily ed.
August 25, 1965)). From this the special inquiry officer concluded
that the change made by the Poff amendment was to meet the problem caused by natives of adjacent islands but that there was no intent to change the original amendment insofar as it referred to
independent countries and not colonies of the Western Hemisphere.
In urging that the special inquiry officer be sustained, counsel relies
on much of the same legislative history and he emphasizes the language of a Senate report which states that "the bounds of the Western Hemisphere * * * would embrice generally all independent
769

Interim Decision #1631
countries of North and South America." (1965 U.S : Code Cong.
Ad. News 3336.)
The trial attorney believes that respondent is ineligible for relief.
Ho contends that the term "country" is not ambiguous and in proof

offers the following definition of "country" taken from Webster's
New International Dictionary of the English. Language, 2d Ed., 1949,
Merriam-Webster: "The territory of a nation, whether independent
or not, that is distinct as to name and the character, language, institutions, or historical memories of its people" (Emphasis added by
the trial attorney).
We believe that natives of any country of the Western Hemisphere,

whether the country is independent or not, were made ineligible by
the amendment to section 245. First, it is to be noted that the
Amendment of Mr. Poff referring to natives of contiguous territory
Includes independent countries as well as dependent (sec. 101(b) (5)
of the Act). Neither the problem attacked by the amendment nor
the language used justifies making a native of a colony in an adjacent island ineligible for relief and making a native in a, nearby
Western Hemisphere country eligible simply because his country is a
colony. The problem sought to be solved was the circumvention of
the letter and spirit of immigration. laws by "nationals of Central
and South America" who came to the United States as visitors and
then applied for adjustment of status—a -procedure "unfair to other
Western. Hemisphere aliens seeking permanent residence" (remarks
of Mr. Poff, 111 Cong. Rec. 20995 (daily ed. August 25, 1965)).
Circumvention of the law and -unfairness exist equally whether the
alien came from a colony or an independent country and whether•he
came from an island or a continent. It therefore appears logical
that all natives from the area should be treated equally whether

they came from a colony or an independent country.
Furthermore, it cannot be without significance that Mr. Poff's
amendment did not merely add natives of adjacent islands to the
existing amendment which barred. natives of independent countries.
His amendment also replaced the reference to natives of independent
countries with the reference to natives of any country.

As to the comments concerning "independent countries" which
respondent and the special inquiry officer point to, the fact is, that
they are, for the most part, references to an unrelated issue—admission of aliens from independent countries of the Western Hemisphere
as quota immigrants.
Counsel's contention that respondent's application should be decided on. the basis of the law which existed at the time of filing must
be dismissed. Matter of George, supra, discusses this issue fully.

770

Interim Decision #1631
We find respondent ineligible for relief 'because he is a native of a

country of the Western Hemisphere.
So that all issues may be administratively' determined in this order,
we may without going into detail, state that had respondent been
statutorily eligible for relief, the special inquiry officer's discretionary grant would have been approved. Under the circumstances here,
we have no jurisdiction to grant a waiver under section 212(h) of
the Act (see Matter of DeF—, 8 I. & N. Dee. 68).
The proceedings will be returned to the special inquiry officer for
consideration of such other application, for relief as respondent may
desire to pursue, for inquiry under section 243(a) and (h) of the
Act, and for such other action as he may deem appropriate. . •
ORDER: It is ordered that the special inquiry officer's orders be
and the same are hereby withdrawn.
.•
It is further ordered that proceedings be reopened for action not
inconsistent with the foregoing discussion.

771

